Citation Nr: 0703958	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  06-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2007, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).


FINDING OF FACT

The preponderance of the competent evidence of record is 
against finding that the veteran has a bilateral hearing loss 
which is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of an April 2005 
letter, fulfills the provisions of 38 U.S.C.A. § 5103(a).  A 
March 2006 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned April 2005 notice instructed the appellant 
what he needed to show to entitlement to service connection, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Regarding VA's "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records.  In this regard, the Board 
notes that correspondence from the National Personnel Records 
Center (NPRC) received by the RO and dated in September 2005 
notes that the appellant's service medical records were not 
on file at that facility, and a note mentioned "fire 
related" records.  Neither service medical records nor 
"SGO's" [Office of the Army Surgeon General] were 
obtainable.  

VA has a heightened duty to assist the veteran in developing 
his claim since the records have been lost or destroyed by 
fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA's 
Adjudication Procedure Manual, M21-1, includes special 
provisions (at paragraph 4.06) for handling "Fire-Related 
Cases."  The Manual instructs VA personnel as to procedures 
and alternatives when records needed to resolve a claim 
cannot be secured from the service department.  VA is 
directed to assist the appellant in obtaining sufficient 
evidence from alternative or collateral sources.  Paragraph 
4.07, suggests various types of evidence which may be 
considered in lieu of missing service medical records.  Other 
guidelines are set forth as to alternative records such as 
may be available through newly discovered archives like the 
SGO.  Here, in April 2005, the veteran was furnished a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  He did not return the form.  He was again 
asked, by letter in May 2005, to return the NA Form 13055. 
 As before, he did not respond to this correspondence.  The 
Board concludes that all reasonable means of obtaining the 
veteran's service medical records are exhausted.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The veteran claims that his bilateral hearing loss is 
directly attributable to acoustic trauma sustained during his 
military service.  He notes that his exposure included firing 
range noise, including grenades and mortar shells.  This he 
adds was without the use of hearing protection.  He also 
claims that while serving in Germany he was exposed to noise 
while operating cranes and bulldozers.  See letter received 
by VA in March 2005.  

As above noted, repeated efforts to obtain medical records 
associated with the veteran's period of service have proven 
unsuccessful.  

A February 2004 VA audiology note includes diagnoses of 
severe right ear sensorineural hearing loss (SNHL) and 
profound left ear SNHL.  

The veteran was afforded a VA audiology examination in April 
2005.  The veteran's claims file was reviewed by the 
examiner; the examiner acknowledged the absence of service 
medical records.  The veteran informed the examiner that he 
was exposed to acoustic trauma during his military service.  
He added that he worked as a welder for 30 years following 
his service separation, with no significant occupational or 
recreational noise exposure during that time.  The examiner 
diagnosed right ear moderate to profound mixed loss and left 
ear severe to profound mixed loss.  In noting the veteran's 
supplied history of in-service noise exposure, and in 
acknowledging the lack of service medical records to review, 
the examiner opined that he could not resolve the issue 
(whether or not the veteran's hearing loss was related to his 
in-service acoustic trauma) "without resort to mere 
speculation."  Bilateral hearing loss as defined in 
38 C.F.R. § 3.385 was documented.  

The veteran's sister, by letter of April 2005, informed VA 
that the appellant did not have a hearing problem before his 
military service.  

In May 2005, the veteran reported that he was not treated for 
a hearing loss while on active duty.

A VA Form 646 dated in August 2006, and submitted to VA from 
the veteran's representative, argues that after the veteran 
left the service [in 1952] he experienced hearing loss in the 
1960's.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
enumerated disorders, to include sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Analysis

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.

As noted, unfortunately, the veteran's service medical 
records are unavailable.  A post service diagnosis of 
bilateral hearing loss, notwithstanding the August 2006 
assertion of problems associated with hearing loss in the 
1960's, is not shown until 2004 (more than 50 years following 
his service separation).  Such a lapse of time between 
service separation (1952) and the earliest documentation of 
current disability (2004) is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  There is no postservice 
continuity of complaints or symptoms pertaining to any 
hearing loss disability prior to that time.  And, the record 
is devoid of any medical opinion which relates a currently 
diagnosed bilateral hearing loss to service or to any event 
therein.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.  Also, as 
the 2004 diagnosis of bilateral sensorineural hearing loss 
came well after the veteran's service separation, presumptive 
service connection for bilateral hearing loss is not for 
consideration.

Without evidence of hearing loss in service (for which, notes 
the Board, the veteran does not allege), without evidence of 
a sensorineural hearing loss in the first postservice year, 
and with no evidence of a nexus between any current bilateral 
hearing loss and service, service connection for such 
disability is not warranted.

Regarding the assertions made by the appellant and his 
representative as to a causal relationship between in-service 
noise exposure and service, such lay statements are not 
competent evidence because medical nexus is a matter 
requiring medical expertise which they lack.   Espiritu.  As 
such, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, as such doubt, as distinguished from pure 
"speculation" (see April 2005 VA audiology examination 
report), is not demonstrated by the evidence in this case, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


